DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

 The drawings objection from the non-final has been withdrawn based on the amended specification provided. 

Applicant's arguments filed 2/1/2021 regarding claims 1 and 8 on double patenting rejections have been fully considered and are persuasive. Thus, the double patenting rejections have been withdrawn.

 Applicant's arguments filed 2/1/2021 regarding 35 USC § 112 (b) have been fully considered but they are not persuasive. The term “approaching 1” in claim 3 is a relative terminology and the specification and the claim do not further defined what is considered “approaching 1” and therefore, it is unclear how close to the value of “1” is referred to. The examiner interpreted “approaching 1” as the correction value is getting near to 1 but uncertain of a degree of how close the correction value is to 1. Thus, “approaching 1” is considered a relative terminology which renders the claim indefinite.


2/1/2021 regarding 35 USC § 102 have been fully considered but they are not persuasive.
As to claim 1, Applicant argues that Mitsuyama fails to disclose the amended subject matter of "calculating information regarding a variation of deterioration of cells forming the secondary battery from the history information". It is cited in Mitsuyama [0015] that “a measuring section that measures a terminal voltage and a discharge current of the battery … actual measurement of an internal resistance of the battery”. Mitsuyama has an actual measurement section that performs actual measurements of an internal resistance R0. It is also cited in [0133] that “η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery is new, and has a value greater than 1 when degraded over time”. It is also cited in [0020] that “an estimating step of estimating an SOH indicating a degradation of the state of the battery based on an actual measurement Rmeas of the internal resistance”. Based on the teaching of the art, the device in Mitsuyama has performed actual measurement of internal resistance and the change of the resistance indicates whether the battery is new or the cells of the battery are deteriorating (aging [0018]).  Thus, the examiner interprets that the CPU of the device is capable of calculating information regarding a variation of deterioration of cells forming the battery from the measured values. 
The applicant also argues that Mitsuyama fails to teach the limitation of
avrg flowing through the load and a stable open circuit voltage. With such a configuration, the SOH can be obtained with a further increased accuracy” [0017], and “further correcting the corrected value based on an SOC (State of Charge) indicating a state of charge of the battery, an average voltage Vavrg of the battery while the current is flowing through the load, and a voltage Vstart of the battery at a state before the current flows through the load. With such a configuration, the SOH can be obtained with a further increased accuracy” [0018]. It is also cited in [0015] that “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter”. Based on the teaching of the art, the examiner interprets that the device in Mitsuyama can corrects values of the elements before the SOH is calculated, and is capable of correcting the value of the SOH based on the obtained information. Thus, Mitsuyama anticipates the amended subject matter recited in claim 1.



As to claim 10, claim 1 is an apparatus claim and claim 10 is a method claim. Both of the claims are very similar and they both also pertain the same amended claims limitations. Thus, for reasons similar to those stated regarding in claim 1, Mitsuyama anticipates the subject matter recited in claim 10.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 9, line 3, the limitation “unit that generates” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-
In claim 9, line 6, the limitation “unit that calculates”, has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term generic place holder “unit” and functional language “that calculates values of elements forming an equivalent circuit of the secondary battery” without reciting sufficient structure to achieve the function.
In claim 9, line 8, the limitation “unit that calculates” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term generic place holder “unit” and functional language “that calculates a state of health ( SOH) of the secondary battery” without reciting sufficient structure to achieve the function.
In claim 9, line 10, the limitation “unit that calculates” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term generic place holder “unit” and functional language “that calculates information regarding a variation of deterioration of cells forming the secondary battery” without reciting sufficient structure to achieve the function.
In claim 9, line 12, the limitation “unit that corrects”, has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-
Per paragraph 0008, the corresponding structure is the combination of a memory and a processor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Based on the amendment claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approaching 1” in claim 3 is a relative term which renders the claim indefinite. The term “approaching 1” is a relative terminology and the specification does not further defined what is considered “approaching 1” and therefore, it is unclear how close to the value of “1” is referred to. These terms are not defined by the claim, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-21 are rejected under 35 U.S.C. 102 as being anticipated  by Mitsuyama et al. US 2013/0110429 (hereinafter Mistuyama).
Regarding claim 1, Mitsuyama teaches “a secondary battery deterioration 
0055], Figure 1, #1) for estimating deterioration of a secondary battery, comprising: a processor ([0055], Figure 1, # 10a); and a memory([0055], Figure 1, # 10b & 10c) that store executable instructions ([0056], Figure 1, #10ba) that, when executed by the processor, facilitate performance of the operations ([0056] teaches “The CPU 10a controls each part of the apparatus in accordance with a program 10ba stored in the ROM 10b. The ROM 10b is constituted by a semiconductor memory and stores a program 10ba and other information. The RAM 10c is constituted by a semiconductor memory and stores a parameter 10ca and other information in a rewritable manner”, Figure 2, #10a, #10b & #10c; [0058] teaches “FIG. 3 is an explanatory diagram of an outline of a process algorithm which is achieved by executing a program 10ba”; comprising: receiving a first signal representing a discharging voltage [0056] from a voltage detector [0055], Figure 1, #11; receiving a second signal representing a discharging current [0008] from a current detector [0055], Figure 1, #12; calculating the values of elements forming in an equivalent circuit of the secondary battery, calculating a state of health (SOH) of the secondary battery based on the values of the elements forming the equivalent circuit ([0010] teaches “the simulation model has, as its constituent element, at least a constant phase element (CPE) which is an equivalent circuit of a cathode and an anode of the battery”; [0058]; generating history information showing history of a use state of the secondary battery ([0020] teaches “an estimating step of estimating an SOH (State of Health) indicating a degradation state of the battery based on an actual measurement Rmeas of the internal resistance obtained by the actual measuring step as well as a value of the parameters and/or a corrected value of the parameters obtained in the adaptive learning step”; [0117] teaches “in the second embodiment, a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31; Thus, the SOH can be calculated with a high accuracy, Figure 14); calculating the SOH of the secondary battery based on the history information ([0058] teaches “an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30”; [0061] teaches “the resistance R0 is an internal resistance including, as its main elements, a conductive resistance of electrodes of the lead-acid battery 13 and a solution resistance of the electrolyte”; Figure 4; [0018] teaches “the degradation state based on the correction value of the parameter and the correction value of the parameter is a value obtained by multiplying parameter R0 indicating an internal resistance of the simulation model by a parameter η indicating an aging of the internal resistance”; [0019] teaches “a degradation state of the battery based on a value obtained by multiplying the actual measured value of the internal resistance Rmeas; [0133] teaches “η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”); determining a deterioration state of the secondary battery with reference to at least one of the SOH calculated by the values of the elements or the SOH calculated by the history information in accordance with a state of the secondary battery ([0117] teaches “in the second embodiment, a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31. Then, using the estimated parameters, the simulation model 30 can be updated and the simulation model 30 can be optimized. An SOH calculation module 32 calculates the SOH”, [0117], FIG. 14; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation and terminates the process. SOH = C1 η + C2 . Rcorr n'+ C3 . Rmeas + C4”); calculating information regarding a variation of deterioration of cells forming the secondary battery from the history information ([0058] teaches “an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30”; [0133] teaches “η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”; [0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery; [0130] teaches “In step S115, the CPU 10a acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC“; [0132] teaches “In step S117, CPU 10a calculates Iavrg, Vavrg and Vstart”; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr‘ based on the calculated Rcorr ”; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation. SOH = C . η + C2 . Rcorr . n’+ C3 . Rmeas + C4“; Figure 16; i.e. a battery cells properties can change due to non-uniform operating environments, and when a battery starts deteriorating, the internal resistance change over time and the change of the resistance indicates whether the battery is new or deteriorating. Based on the teachings of the prior art, the device should be capable of calculating information regarding a variation of degradation of the battery); correcting the values of the elements before the SOH is calculated or a value of the SOH obtained by the calculation based on the calculated information ([0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery”; [0130] teaches “In step S115, the CPU 10a acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC“; [0132] teaches “In step S117, CPU 10a calculates Iavrg, Vavrg and Vstart”; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr‘ based on the calculated Rcorr ”; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation. SOH = C . η + C2 . Rcorr . n’+ C3 . Rmeas + C4“; Figure 16; based on the teachings of the art, the device in Mitsuyama can corrects values of the elements before the SOH is calculated, and corrects the value of the SOH based on the obtained information if the element can do it); outputting data representing the SOH of the secondary battery ([0115] teaches “The I/F 10d converts and inputs detection signals from the voltage detecting unit 11 and the current detecting unit 12 into digital signals, and supplies a control signal to control the discharging circuit 14” [0056], Figure 2, #10d; i.e. the SOH result is output to “observation means” via I/F.)”

Regarding claim 3, Mitsuyama teaches the claimed limitations as applied in Claim 1. Mitsuyama teaches “calculating a correction value based on the variation of deterioration of the cells forming the secondary battery [0015], and making the correction by multiplying the SOH by the correction value, the correction value approaching 1 as the variation is reduced ([0018] teaches “the estimating section estimates the degradation state based on the correction value of the parameter and the correction value of the parameter is a value obtained by multiplying parameter R0 indicating an internal resistance of the simulation model by a parameter η indicating an aging of the internal resistance, correcting the obtained value based on an average current Iavrg flowing through the load and a stable open circuit voltage, and further correcting the corrected value based on an SOC (State of Charge) indicating a state of charge of the battery, an average voltage Vavrg of the battery while the current is flowing through the load, and a voltage Vstart of the battery at a state before the current flows through the load. With such configuration, the SOH can be obtained with a further increased accuracy”; [0117] teaches “a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31.  Then, using the estimated parameters, the simulation model 30 can be updated and the simulation model 30 can be optimized. An SOH calculation module 32 calculates the SOH by substituting the parameters that have been subjected to an optimum learning (η, R0), the observed values (Iavrg, Vavrg, Vstart, and Rmeas), a value (SOC (State of Charge)) which has been calculated separately from adaptive learning, a stable open circuit voltage (stable OCV (Open Circuit Voltage)) into a predetermined equation described below. Thus, the SOH can be calculated with a high accuracy”, Figure 14; [0133] teaches “η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”, i.e. an updated SOH is recalculated based on the updated model parameters).”

	Regarding claim 4, Mitsuyama teaches the claimed limitations as applied in Claim 1. Mitsuyama teaches “generating the history information based on at least one of a quantity of charged and discharged electricity for the secondary battery [0131], a time or a number of times to be a predetermined state of charge or less, a time or a number of times to be the predetermined state of charge or more, and an elapsed time from a ([0099]; [0080] teaches “In step S11, the CPU 10a acquires an observed value for the lead-acid battery 13”, “ Also, the CPU 10a acquires a terminal voltage of the lead-acid battery 13 from the voltage detecting unit 11 and stores it into a variable Vn+1, and acquires the discharge current of the lead-acid battery 13 from the current detecting unit 12 and stores it into a variable In+1. Further, SOCn+1 is calculated in accordance with a predetermined SOC-calculating method”; Figure 12. In step S12 of FIG. 12, the CPU 10a acquires and observes voltage and current data [0081] & [0093]. [0117] teaches “The simulation model 30 of the lead storage battery 13 which has a plurality of parameters is created”).”

Regarding claim 5, Mitsuyama teaches the claimed limitations as applied in Claim 4. Mitsuyama teaches “the history information is stratified based on at least one of a state of charge, a voltage, a current, and a temperature of the secondary battery ([0072] teaches “ A method of adaptive learning may, for example, include obtaining detection values of the voltage detecting unit 11 and the current detecting unit 12 for each predetermined period (10 mS) and producing observed values based on the detection values, and on the other hand, generating predicted values based on the simulation model 30. Then, it can be achieved by comparing the observed values with the predicted values and optimizing the parameters selected in accordance with the comparison result using the extended Kalman filter”; [0080] teaches “In step S11, the CPU 10a acquires an observed value of the lead-acid battery 13 …  Also, the CPU 10a acquires a terminal voltage of the lead-acid battery 13 from the voltage detecting unit 11 and stores it into a variable Vn+1, and acquires the discharge current of the lead-acid battery 13 from the current detecting unit 12 and stores it into a variable In+1”; Figure 12; [0081] teaches “In Step S21 the CPU 10a acquires a voltage drop”; Figure 12;  [0082] teaches “OCVn+1 is calculated from SOCn+1 acquired in step S12”;  [0083] teaches “In equation 3, (OCVn+1 = a .SOCn+1 + b), coefficients a and b may be values obtained in advance by an experiment or the like. Such values may be, for example, stored in the ROM 10b. Also, since there may be a case where the coefficients a and b are temperature dependent, the coefficients a and b corresponding to a temperature obtained at a temperature detecting unit, not shown, may be retrieved from the table stored in the ROM 10b”; [0058] teaches “an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30”).” 

Regarding claim 6, Mitsuyama teaches the claimed limitations as applied in Claim 1. Mitsuyama teaches “the equivalent circuit of the secondary battery includes at least one of a resistance component corresponding to a conductor element and an electrolytic solution resistance in the secondary battery , a resistance component corresponding to a reaction resistance of an active material reaction of an electrode, 0060] teaches “FIG. 4 is an exemplary diagram illustrating a simulation model 30 (in this example, an electric equivalent circuit) of a lead-acid battery 13. In this example, the simulation model (30) includes, as its main constituent elements, a resistance R0, an inductance L, impedances Z1, Z2 and a voltage source V0”; [0061] teaches  “the resistance R0 is an internal resistance including, as its main elements, a conductive resistance of electrodes of the lead-acid battery 13 and a solution resistance of the electrolyte. The inductance L is an induced component due to an electric field produced by an electric current flowing through electrodes, etc., of the lead-acid battery 13”, “The impedance Z1 is an equivalent circuit corresponding to a cathode of the lead-acid battery 13 and the electrolyte in contact with the cathode, basically has a characteristic in accordance with Butler Volmer's equation, and can be expressed as a parallel-connected circuit of a constant phase element CPE1 and a resistance R1”, “The impedance Z2 is an equivalent circuit corresponding to an anode of the lead-acid battery 13 and the electrolyte in contact with the anode, and has a characteristic based on the aforementioned Butler Volmer's equation and can be expressed as a parallel-connected circuit of the constant phase element CPE2 and the resistance R2 ”, and “The voltage source V0 is an ideal voltage having an internal impedance of 0 and its Voltage is expressed with the electrolyte concentration C N in the vicinity of the negative electrode and the electrolyte concentration CP, in the vicinity of the positive electrode being the parameters“).”

Regarding claim 7, Mitsuyama teaches the claimed limitations as applied in Claim 1. Mitsuyama teaches “estimating the deterioration state of the secondary battery after the elements forming the equivalent circuit [0010] are corrected to values at a temperature and a state of charge under a reference state ([0125] teaches “In step S110, the CPU 10a measures an internal resistance actual measured value Rmeas in a state where not so much discharge current is flowing from the lead-acid battery 13. Specifically, the CPU 10a drives the discharging circuit 14 by, for example, being triggered by an unlocking of the door lock upon entering into the vehicle, discharges the lead-acid battery 13 at a predetermined cycle (e.g., a cycle of several tens of Hz), and, based on the voltage value and the current value obtained at that time, performs an actual measurement of the internal resistance Rmeas of the lead acid battery 13. Also, the internal resistance Rmeas may be corrected to a reference state based on SOC and a lead-acid battery temperature T. In other words, since the internal resistance Rmeas is dependent on the SOC and the lead-acid battery temperature T, the actually internal resistance Rmeas may be corrected using an equation "Rmeas ’= α .Rmeas + β .SOC+ γ .T + δ“, for example. Note that α, β, γ, and δ are constants derived by actual measurements, etc. Of course, correction may also be performed using equations other than the abovementioned equation”).”

Regarding claim 8, Mitsuyama teaches the claimed limitations as applied in Claim 1. Mitsuyama teaches “an output circuit that outputs warning when the value of the SOH obtained by the correction is smaller than a predetermined threshold value ([0073] teaches “By using the simulation model 30 on which adaptive learning has been performed as described above, for example, the SOC, the SOF and the SOH can be calculated accurately. By referring to these values, it is possible to know an internal state of the lead-acid battery 13 accurately“; [0070] teaches “producing observed values based on the  detection values, and on the other hand, generating predicted values based on the simulation model 30”; [0056] teaches “The I/F 10d converts detection signals inputted from the voltage detecting unit 11 and the current detecting unit 12 into a digital signal, and controls the discharging circuit 14 by supplying a control signal thereto”; i.e. the SOH result is output to “observation means” via I/F ([0056], Figure 2, #10d).“

Regarding claim 9, Mitsuyama teaches “a unit that generates history information showing history of charge and discharge of the secondary battery with reference to a signal output from a current sensor detecting a current flowing through the secondary 0058] teaches “the current detecting unit 12 detects an electric current flowing through the lead-acid battery 13 and notifies the control unit 10”; [0020] teaches “an estimating step of estimating an SOH (State of Health) indicating a degradation state of the battery based on an actual measurement Rmeas of the internal resistance obtained by the actual measuring step as well as a value of the parameters and/or a corrected value of the parameters obtained in the adaptive learning step”; [0058] teaches “Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30; an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”); a unit that calculates values of elements forming an equivalent circuit of the secondary battery; a unit that calculates a state of health (SOH) of the secondary battery based on the values of the elements forming the equivalent circuit “([0010] teaches (the simulation model has, as its constituent element, at least a constant phase element (CPE) which is an equivalent circuit of a cathode and an anode of the battery”; [0058] teaches “As shown in FIG. 3, in the first embodiment, a simulation model 30 for the lead-acid battery 13 is built that has a plurality of parameters. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30. By calculating deviations of these observed value and the calculated value, optimal parameters are estimated by adaptive learning based on an extended Kalman filter 31. Then, by updating the simulation model 30 with the estimated parameters, the simulation model 30 can be optimized. With the simulation model 30 optimized in such a manner, an SOC (State of Charge), an SOF (State of Function) and an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”); a unit that calculates information regarding a variation of deterioration of cells forming the secondary battery from the history information ([0058] teaches “an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30”; [0061] teaches “the resistance R0 is an internal resistance including, as its main elements, a conductive resistance of electrodes of the lead-acid battery 13 and a solution resistance of the electrolyte”; Figure 4; [0018] teaches “the degradation state based on the correction value of the parameter and the correction value of the parameter is a value obtained by multiplying parameter R0 indicating an internal resistance of the simulation model by a parameter η indicating an aging of the internal resistance”; [0019] teaches “a degradation state of the battery based on a value obtained by multiplying the actual measured value of the internal resistance Rmeas; [0133] teaches “η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”; i.e. a battery cells properties can change due to non-uniform operating environments, and when a battery starts deteriorating, the internal resistance change over time and the change of the resistance indicates whether the battery is new or deteriorating. Based on the teachings of the prior art, the device should be capable of calculating information regarding a variation of degradation of the battery); a unit that corrects the values of the elements before the SOH is calculated or the value of the SOH obtained by the calculation based on the history information ([0077] teaches “the equivalent circuit is used, and the estimation result is correct based on the history of the use state”; Figure 4); [0058] teaches “Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30; an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”; based on the teachings of the art, the device in Mitsuyama can corrects values of the elements before the SOH is calculated, and corrects the value of the SOH based on the obtained information if the element can do it).”

Regarding claim 10, Mitsuyama teaches a method of estimating deterioration of the secondary battery to be performed by a programmable processor ([0056], Figure 2, #10a) connected to a current sensor detecting a current flowing through the secondary battery ([0080] teaches “in step S11, the CPU 10a acquires an observed value”; Figure 12; [0116] teaches “The current detecting unit 12 detects an electric current flowing through the lead-acid battery 13 and informs the control unit 10 of the electric current”); the method comprising: generating history information showing history of a use state of the secondary battery with reference to a signal output from the current sensor ([0020] teaches “an estimating step of estimating an SOH (State of Health) indicating a degradation state of the battery based on an actual measurement Rmeas of the internal resistance obtained by the actual measuring step as well as a value of the parameters and/or a corrected value of the parameters obtained in the adaptive learning step”; [0117] teaches “in the second embodiment, a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31; Thus, the SOH can be calculated with a high accuracy”, Figure 14); calculating values of elements forming an equivalent circuit of the secondary battery ([0058] teaches “an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30. By calculating deviations of these observed value and the calculated value, optimal parameters are estimated by adaptive learning based on an extended Kalman filter 31”); calculating a state of health (SOH) of the secondary battery based on the values of the elements forming the equivalent circuit ([0010] teaches (the simulation model has, as its constituent element, at least a constant phase element (CPE) which is an equivalent circuit of a cathode and an anode of the battery”; [0058] teaches “As shown in FIG. 3, in the first embodiment, a simulation model 30 for the lead-acid battery 13 is built that has a plurality of parameters. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30. By calculating deviations of these observed value and the calculated value, optimal parameters are estimated by adaptive learning based on an extended Kalman filter 31. Then, by updating the simulation model 30 with the estimated parameters, the simulation model 30 can be optimized. With the simulation model 30 optimized in such a manner, an SOC, an SOF (State of Function) and an SOH for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”); calculating information regarding a variation of deterioration of cells forming the secondary battery from the history information ([0058] teaches “an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30”; [0133] teaches “η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”; [0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery; [0130] teaches “In step S115, the CPU 10a acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC“; [0132] teaches “In step S117, CPU 10a calculates Iavrg, Vavrg and Vstart”; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr‘ based on the calculated Rcorr ”; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation. SOH = C . η + C2 . Rcorr . n’+ C3 . Rmeas + C4“; Figure 16; i.e. a battery cells properties can change due to non-uniform operating environments, and when a battery starts deteriorating, the internal resistance change over time and the change of the resistance indicates whether the battery is new or deteriorating. Based on the teachings of the prior art, the device calculates information regarding a variation of degradation of the battery if the element can do it); correcting the values of the elements before the SOH is calculated or the value of the SOH obtained by the calculation based on the history information (([0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery”; [0130] teaches “In step S115, the CPU 10a acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC“; [0132] teaches “In step S117, CPU 10a calculates Iavrg, Vavrg and Vstart”; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr‘ based on the calculated Rcorr ”; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation. SOH = C . η + C2 . Rcorr . n’+ C3 . Rmeas + C4“; Figure 16; based on the teachings of the art, the device in Mitsuyama can corrects values of the elements before the SOH is calculated, and corrects the value of the SOH based on the obtained information if the element can do it); outputting data representing the SOH of the secondary battery ([0115] teaches “The I/F 10d converts and inputs detection signals from the voltage detecting unit 11 and the current detecting unit 12 into digital signals, and supplies a control signal to control the discharging circuit 14” [0056], Figure 2, #10d; i.e. the SOH result is output to “observation means” via I/F.)”

0058] teaches “the current detecting unit 12 detects an electric current flowing through the lead-acid battery 13 and notifies the control unit 10”; [0020] teaches “an estimating step of estimating an SOH (State of Health) indicating a degradation state of the battery based on an actual measurement Rmeas of the internal resistance obtained by the actual measuring step as well as a value of the parameters and/or a corrected value of the parameters obtained in the adaptive learning step”; [0058] teaches “Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30; an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”).”

Regarding claim 12, Mitsuyama teaches the claimed limitations as applied in Claim 9. Mitsuyama teaches “a quantity of electricity discharged for the secondary battery over time ([0058] teaches “the current detecting unit 12 detects an electric current flowing through the lead-acid battery 13 and notifies the control unit 10”; [0015] teaches “a measuring section that measures a terminal voltage and a discharge current of the battery at a predetermined cycle; [0020] teaches “an estimating step of estimating an SOH (State of Health) indicating a degradation state of the battery based on an actual measurement Rmeas of the internal resistance obtained by the actual measuring step as well as a value of the parameters and/or a corrected value of the parameters obtained in the adaptive learning step”; [0058] teaches “Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30; an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”).”

Regarding claim 13, Mitsuyama teaches the claimed limitations as applied in Claim 9. Mitsuyama teaches “the history information comprises a frequency of reaching less than a predetermined state of charge ([0140] teaches “FIGS. 17 to 19 are diagrams indicating the actual measurement results according the aforementioned second embodiment”; [0143] teaches “FIG. 18 is a diagram illustrating a distribution of an SOH estimation error of the second embodiment, and FIG. 21 is a diagram illustrating a similar distribution of the related art. In these diagrams, the horizontal axis represents a range of error of SOH and the vertical axis represents a frequency of the samples belonging to each range of error”; In Figure 18, a frequency reaches low at between -30⁓-20 SOH estimated error [%], and the current flowing through the motor has decreased below the peak current [0069] which is below the predetermined threshold which is set near 500 A [0068], Figure 7C).”

Regarding claim 14, Mitsuyama teaches the claimed limitations as applied in Claim 9. Mitsuyama teaches “the history information comprises a frequency of reaching more than a predetermined state of charge ([0140] teaches “FIGS. 17 to 19 are diagrams indicating the actual measurement results according the aforementioned second embodiment”; [0143] teaches “FIG. 18 is a diagram illustrating a distribution of an SOH estimation error of the second embodiment, and FIG. 21 is a diagram illustrating a similar distribution of the related art. In these diagrams, the horizontal axis represents a range of error of SOH and the vertical axis represents a frequency of the samples belonging to each range of error”; the current flowing through the motor has exceed a predetermined threshold which is set near 500 A [0068]).”

Regarding claim 15, Mitsuyama teaches the claimed limitations as applied in Claim 9. Mitsuyama teaches “the history information comprises an elapsed time from when a use of the secondary battery is started ([0080] teaches “In step S11, the CPU 10a acquires an observed value for the lead-acid battery 13”; [0099] teaches “In step S23, the CPU 10a determines whether or not to perform the process repeatedly, and if the process is to be performed repeatedly (step S23: YES), returns to step S10 to repeat a process similar to the process described above, and if not (step S23: NO), proceeds to step S24. For example, the process is repeated until a predetermined time (e.g., several seconds) has elapsed after the engine had been started up, and proceeds to step S24 after the predetermined time has elapsed”, Figure 12, #S11 & #S24).

Regarding claim 16, Mitsuyama teaches the claimed limitations as applied in Claim 10. Mitsuyama teaches “a first element of the elements forming an equivalent circuit of the secondary battery comprises a resistance component corresponding to a conductor element and an electrolytic solution resistance in the secondary battery ([0060] teaches “FIG. 4 is an exemplary diagram illustrating a simulation model 30 (in this example, an electric equivalent circuit) of a lead-acid battery 13. In this example, the simulation model (30) includes, as its main constituent elements, a resistance R0, an inductance L, impedances Z1, Z2 and a voltage source V0”; [0061] teaches  “the resistance R0 is an internal resistance including, as its main elements, a conductive resistance of electrodes of the lead-acid battery 13 and a solution resistance of the electrolyte. The inductance L is an induced component due to an electric field produced by an electric current flowing through electrodes, etc., of the lead-acid battery 13 ... The voltage source V0 is an ideal voltage having an internal impedance of 0 and its Voltage is expressed with the electrolyte concentration C N in the vicinity of the negative electrode and the electrolyte concentration CP, in the vicinity of the positive electrode being the parameters“; based on the prior art teaching, the device in Mitsuyama sets the resistance component as a first element of the elements forming an equivalent circuit of the battery if the element can do it).”

Regarding claim 17, Mitsuyama teaches the claimed limitations as applied in Claim 10. Mitsuyama teaches “a first element of the elements forming an equivalent circuit of the secondary battery comprises a first capacitive component corresponding to an electric double layer at an interface between the electrode and the electrolytic solution ([0060] teaches “FIG. 4 is an exemplary diagram illustrating a simulation model 30 (in this example, an electric equivalent circuit) of a lead-acid battery 13. In this example, the simulation model (30) includes, as its main constituent elements, a resistance R0, an inductance L, impedances Z1, Z2 and a voltage source V0”; [0065] teaches “FIGS. 7A to 7C are diagrams illustrating a relationship between the discharge current of the lead-acid battery 13 and an electric double layer produced between the electrode and the electrolyte”; [0061] teaches “The voltage source V0 is an ideal voltage source having an internal impedance of 0, and its voltage is expressed by parameters including an electrolyte concentration CN in the vicinity of the anode and an electrolyte concentration CP in the vicinity of the cathode”; based on the prior art teaching, the device in Mitsuyama sets the capacitive component as a first element of the elements forming an equivalent circuit of the battery if the element can do it).”
0060] teaches “FIG. 4 is an exemplary diagram illustrating a simulation model 30 (in this example, an electric equivalent circuit) of a lead-acid battery 13. In this example, the simulation model (30) includes, as its main constituent elements, a resistance R0, an inductance L, impedances Z1, Z2 and a voltage source V0”; [0065] teaches “FIGS. 7A to 7C are diagrams illustrating a relationship between the discharge current of the lead-acid battery 13 and an electric double layer produced between the electrode and the electrolyte. FIG. 7A illustrates a state of the electric double layer in a case where the discharge current is small. FIG. 7B illustrates a state of the electric double layer in a case where the discharge current is greater than the case shown in FIG. 7A. FIG. 7C illustrates a state of the electric double layer in a case where the discharge current is greater than the case shown in FIG. 7B. As can be seen FIGS. 7A to 7C, the electric double layer tends to extend in response to an increase in the current. In the first embodiment, the state shown in FIG. 7A is represented by the RC parallel unit including the resistance Ra3 and the capacitor Ca3 and the RC parallel unit including the resistance Rb3 and the capacitor Cb3. Also, the state shown in FIG. 7B is represented by the RC parallel unit including the resistance Ra2 and the capacitor Ca2 and the RC parallel unit including the resistance Rb2 and the capacitor Cb2. Further, the state shown in FIG. 7C is represented by the RC parallel unit including the resistance Ra1 and the capacitor Ca1 and the RC parallel unit including the resistance Rb1 and the capacitor Cb1”; [0061] teaches “The voltage source V0 is an ideal voltage source having an internal impedance of 0, and its voltage is expressed by parameters including an electrolyte concentration CN in the vicinity of the anode and an electrolyte concentration CP in the vicinity of the cathode”; based on the prior art teaching, the device in Mitsuyama sets the capacitive component as a second element of the elements forming an equivalent circuit of the battery if the element can do it).”

Regarding claim 19, Mitsuyama teaches the claimed limitations as applied in Claim 10. Mitsuyama teaches “a first element of the elements forming an equivalent circuit of the secondary battery comprises a first resistance component corresponding to a reaction resistance of an active material reaction of an electrode ([0060] teaches “FIG. 4 is an exemplary diagram illustrating a simulation model 30 (in this example, an electric equivalent circuit) of a lead-acid battery 13. In this example, the simulation model (30) includes, as its main constituent elements, a resistance R0, an inductance L, impedances Z1, Z2 and a voltage source V0”; [0010] teaches “the simulation model has, as its constituent element, at least a constant phase element (CPE) which is an equivalent circuit of a cathode and an anode of the battery, the constant phase element being represented by an equivalent circuit in which a plurality of RC parallel units are connected in series, each RC parallel unit including a resistance and a capacitor connected in parallel, an element value of each of the resistance and the capacitor constituting each RC parallel unit being taken as the parameter”; [0061] teaches “the resistance R0 is an internal resistance including, as its main elements, a conductive resistance of electrodes of the lead-acid battery 13 and a solution resistance of the electrolyte  … The impedance Z1 is an equivalent circuit corresponding to a cathode of the lead-acid battery 13 and the electrolyte in contact with the cathode, basically has a characteristic in accordance with Butler-Volmer's equation, and can be expressed as a parallel-connected circuit of a constant phase element CPE1 and a resistance R1 … The impedance Z2 is an equivalent circuit corresponding to an anode of the lead-acid battery 13 and the electrolyte in contact with the anode, has a characteristic based on the aforementioned Butler-Volmer's equation and can be expressed as a parallel-connected circuit of a constant phase element CPE2 and a resistance R2”; based on the prior art teaching, the device in Mitsuyama is capable of setting the resistance as a first element of the elements forming an equivalent circuit of the battery).”

Regarding claim 20, Mitsuyama teaches the claimed limitations as applied in Claim 19. Mitsuyama teaches “a second element of the elements forming an equivalent circuit of the secondary battery comprises a second resistance component 0060] teaches “FIG. 4 is an exemplary diagram illustrating a simulation model 30 (in this example, an electric equivalent circuit) of a lead-acid battery 13. In this example, the simulation model (30) includes, as its main constituent elements, a resistance R0, an inductance L, impedances Z1, Z2 and a voltage source V0”; [0010] teaches “the simulation model has, as its constituent element, at least a constant phase element (CPE) which is an equivalent circuit of a cathode and an anode of the battery, the constant phase element being represented by an equivalent circuit in which a plurality of RC parallel units are connected in series, each RC parallel unit including a resistance and a capacitor connected in parallel, an element value of each of the resistance and the capacitor constituting each RC parallel unit being taken as the parameter”; [0061] teaches “the resistance R0 is an internal resistance including, as its main elements, a conductive resistance of electrodes of the lead-acid battery 13 and a solution resistance of the electrolyte  … The impedance Z1 is an equivalent circuit corresponding to a cathode of the lead-acid battery 13 and the electrolyte in contact with the cathode, basically has a characteristic in accordance with Butler-Volmer's equation, and can be expressed as a parallel-connected circuit of a constant phase element CPE1 and a resistance R1 … The impedance Z2 is an equivalent circuit corresponding to an anode of the lead-acid battery 13 and the electrolyte in contact with the anode, has a characteristic based on the aforementioned Butler-Volmer's equation and can be expressed as a parallel-connected circuit of a constant phase element CPE2 and a resistance R2”; based on the prior art teaching, the device in Mitsuyama sets the resistance as a second element of the elements forming an equivalent circuit of the battery if the element can do it).”

Regarding claim 21, Mitsuyama teaches the claimed limitations as applied in Claim 10. Mitsuyama teaches “the history information comprises a quantity of electricity charged for the secondary battery over time ([0058] teaches “the current detecting unit 12 detects an electric current flowing through the lead-acid battery 13 and notifies the control unit 10”; [0020] teaches “an estimating step of estimating an SOH (State of Health) indicating a degradation state of the battery based on an actual measurement Rmeas of the internal resistance obtained by the actual measuring step as well as a value of the parameters and/or a corrected value of the parameters obtained in the adaptive learning step”; [0058] teaches “Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30; an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863